UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6495



DONALD IVAN MCCRAY,

                Plaintiff - Appellant,

          v.


CHAPEL HILL POLICE DEPARTMENT; REBECCA KOCH, Sergeant, Chapel
Hill Police,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (1:06-cv-00984-PTS)


Submitted:   August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ivan McCray, Appellant Pro Se. Kari Russwurm Johnson,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donald Ivan McCray appeals the district court’s* order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     McCray v.

Chapel Hill Police Dep’t, No. 1:06-cv-00984-PTS (M.D.N.C., Mar. 19,

2008).   We also deny McCray’s motion to appoint counsel.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




     *
      The parties consented to referral to a magistrate judge for
final disposition under 28 U.S.C. § 636 (c) (2000).

                                2